IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-20687
                         Conference Calendar



SONIA MARIE MCMORRIS,

                                          Plaintiff-Appellant,

versus

PHILIP MICHAEL THOMAS,

                                          Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-MC-173
                      --------------------
                         April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Sonia Marie McMorris appeals the district court’s denial of

her motion to proceed in forma pauperis (“IFP”).     The denial of

IFP is an appealable final decision.    Flowers v. Turbine Support

Div., 507 F.2d 1242, 1244 (5th Cir. 1975).     However, McMorris has

abandoned the issue by failing to brief it on appeal, having

devoted her appellate brief to the merits of her lawsuit, which

have not yet been addressed in the district court.     See Yohey v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20687
                                -2-

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).   Even if it is

assumed that McMorris has sufficiently preserved the issue for

appeal, her district-court IFP motion demonstrates that she had

ample funds with which to pay the filing fee, as the district

court determined.

     The instant appeal is wholly without arguable merit, is

frivolous, and is therefore DISMISSED.    See Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.   McMorris is

CAUTIONED that any future frivolous filings will result in the

imposition of sanctions.   The motion to supplement the record on

appeal is DENIED.

     APPEAL DISMISSED; MOTION DENIED; SANCTIONS WARNING ISSUED.